After a signal to stop had been given, the plaintiff, a passenger on defendant’s trolley car, arose from his seat for the purpose of leaving. When he had taken about two steps in the direction of the door, the car stopped suddenly, as he alleges, and he fell on his knee. He brought this action to recover damages for the injuries sustained. At the close of the entire ease the complaint was dismissed because of his failure to show negligence on the part of defendant. Judgment unanimously affirmed, with costs. No opinion. Present —Young, Cars-well, Davis, Adel and Taylor, JJ.